The appellants were tried on a writ of habeas corpus, the trial judge refused bail, and this appeal is prosecuted. The indictment charges appellants with the offense of robbery, and that it *Page 410 
was committed by the use and exhibition of firearms. After hearing the evidence, the judge denied bail, on the ground that the defendants were indicted for a capital offense, under Article 722, of the Penal Code, as amended by the legislature (Acts 24th Leg., p. 89). We apprehend that the same rule provided in murder cases is also applicable to the offense of robbery, made capital by said last-mentioned statute. The constitution provides that all persons shall be bailable by sufficient sureties, unless charged with a capital offense, when the proof is evident; that is, the proof must be evident that the party is guilty of a capital offense. In the case at bar, the proof must be evident that a robbery was committed, that appellants are the guilty parties, and that they used firearms in its commission. The proof upon each of these propositions must be evident. We have examined the record, and, without discussing the evidence, we have come to the conclusion that, under the rules above announced, the appellants are not entitled to bail. The judgment is affirmed.
Affirmed.